Citation Nr: 0524684	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  94-42 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1952 to May 1954.  

This matter was initially certified to the Board of Veterans 
Appeals (Board) in August 1996, after a January 1994 RO 
decision which found that new and material evidence had not 
been submitted to reopen the claim.  A personal hearing at 
the RO was held in June 1994  The Board remanded the appeal 
for additional development in October 1996.  

In August 2003, the Board found that the veteran's original 
claim of service connection for PTSD, which was denied in 
July 1984, had remained open because the RO failed to 
promulgate a statement of the case after receiving the 
veteran's August 1984 notice a of disagreement.  The Board 
remanded the appeal for additional development and de novo 
adjudication of the claim.  


FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in May 1984.  The Board 
concludes that information and discussion as contained in the 
July 1984 rating decision, the statement of the case issued 
in March 1994, the January 1995, February 2003, and June 2005 
supplemental statements of the case (SSOC), the Board remands 
in October 1996, and August 2003, and in letters sent to the 
veteran in December 1993, November 1996, November 2000, 
February 2003, March and September 2004, and February 2005 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit information 
concerning the specific stressor(s), including the dates, 
places, and nature of the claimed events; of what evidence 
was necessary to substantiate the claim for service 
connection; why the current evidence was insufficient to 
award the benefits sought, and suggested that he submit any 
evidence in his possession.  The veteran also testified at a 
hearing at the RO in June 1994.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Most of the veteran's service personnel records were 
apparently destroyed by fire at the National Personal Records 
Center (NPRC) in the early 1970's.  However, his service 
medical records and a few personnel records were spared from 
the fire, along with documents related to his petition to 
upgrade his undesirable discharge in 1954.  The service 
records include a request for Board action and a transcript 
of Special Court Martial proceedings in March 1954.  In the 
request for Board action in January 1954, his commanding 
officer reported that the veteran had been a member of A 
Company, 43rd Engineer Construction Battalion since July 20, 
1953.  Prior to that, the veteran had been a 5-ton dump truck 
driver, but was removed because of poor maintenance of his 
vehicle and reckless driving.  He was then assigned to a 10-
ton roller, but removed because of poor vehicle maintenance.  
He was reassigned to general construction work, but his 
quality and quantity of work was very poor and he did not 
accomplish any job unless he was closely watched.  Even then, 
he would disappear and go to the snack bar or the service 
club.  He was reassigned to the motor pool but did not 
exhibit any degree of proficiency in any job assigned.  His 
efficiency rating was unsatisfactory and his character rating 
poor.  The records also showed that he was AWOL for one day 
in December 1953 and was punished by summary court martial.  
He was also AWOL from reveille in February 1954, and punished 
by 14 days restriction to post.  

The transcript of the Special Court Martial, included 
testimony from several people, including his convoy leader, 
sergeant in charge of the motor pool, First Sergeant, and his 
company commander.  Their testimony of the veteran's conduct 
and manner were essentially the same.  They had known the 
veteran since as early as July 4, 1953, and described him as 
sloppy, disrespectful, ignored orders, recklessly operated 
vehicles, late for or avoided work, and could not be trusted 
to do any work he was assigned.  (T p. 2-9).  The veteran 
declined to ask any questions and did not offer any rebuttal 
statement.  The Board concluded that the veteran should be 
discharged from the service because of unfitness and given an 
undesirable discharge.  

In conjunction with the court martial, the veteran underwent 
neuropsychiatric examination in February 1954.  Following the 
administration of several tests, a military physician and the 
chief of the service department neuropsychiatric service 
agreed that the veteran was not insane, possessed sufficient 
mental capacity to know the difference between right and 
wrong; should be able to adhere to the right and refrain from 
the wrong; and was considered to be mentally responsible for 
his acts.  The diagnosis was chronic, severe inadequate 
personality.  It was recommended that he be separated from 
service.

The veteran was separated from service in May 1954 and given 
an undesirable discharge.  In January 1970, the Army 
Discharge Review Board upgraded his discharge certificate to 
under honorable conditions (general).  His decorations 
included the National Defense Service Medal, United Nations 
Service Medal, and the Korean Service Medal with 2 Bronze 
Service Stars.  

The service medical record showed that the veteran was seen 
on numerous occasions for various maladies during service, 
including dizzy spells, eye complaints, a right heel problem 
diagnosed as probable mild Achilles strain, and stitches for 
a laceration over his left eye.  His separation (Transfer) 
examination in May 1954 showed no complaints, abnormalities, 
or diagnosis referable to any psychiatric problems or any 
residuals from combat injuries.  His psychiatric status was 
normal at that time, and the report indicated that there were 
no serious injuries, operations, or disease, or any 
complaints of a medical nature.  

VA medical records showed that the veteran was treated for 
psychiatric problems and alcohol abuse on numerous occasions 
from 1970 to the present.  A VA hospital report in March 1970 
included the diagnosis of schizophrenia, paranoid type, 
chronic.  In November 1978, the veteran attempted suicide by 
jumping out the third story window.  He sustained multiple 
injuries including fractures in the process.  

Medical records received from Northampton State Hospital in 
November 1991 showed treatment primarily for psychiatric 
problems and alcohol abuse from 1965 to 1975.  When first 
seen in June 1965, the veteran appeared coherent and relevant 
with some blocking.  He said that he was thrown out of school 
because he was raising cane, and that he was thrown out of 
the Army because of fighting.  The veteran was treated on 
numerous occasions until 1975, but made no mention of any 
complaints or problems related to military service.  

A VA progress note in February 1994 showed a long history of 
alcohol dependence and other physical ailments, and indicated 
that the veteran now sought a diagnosis of PTSD.  The veteran 
reported that he was wounded twice in Korea and claimed that 
he was in a POW camp in early 1953.  (Curiously, this is 
contradicted by service medical records showing treatment at 
base clinics during the time of his alleged imprisonment.)  
The examiner indicated that there were no signs or symptoms 
of PTSD.  He opined that the veteran's complaints and 
possible psychosis might be related to his long years of 
alcohol dependence.  In March 1994, the veteran reported that 
he was in Korea for 18 months and that he was under fire and 
wound twice, was in a POW camp for two months and tortured.  
He recalled rats in his cell, and being bitten on the ear, 
before he escaped.  

VA psychological testing by a Practicum Student in May and 
June 1994 indicated that the veteran sought an evaluation for 
PTSD.  The veteran reported that he joined the Army was he 
was 17 years old and served in combat in Korea for about a 
year.  He was wounded twice and captured and tortured by the 
Chinese while on a secret mission.  The evaluator concluded 
that the veteran suffered from intrusive thoughts of his 
combat experiences.  It was not indicated whether the 
available service medical records and service personnel 
records were reviewed prior to making the assessment.  The 
diagnoses included PTSD, depressive disorder, alcohol 
dependence in remission, and personality disorder with 
paranoid and avoidant features.  

In a July 1994 progress note by the same practicum student, 
she indicated that advised the veteran by phone that she 
found evidence of PTSD and recommended therapy.  She 
indicated that the veteran could discuss his disorder when he 
met with the psychiatrist in September .  A follow-up note by 
a psychiatrist in September 1994 indicated that he was being 
evaluated for alcohol dependence and possible PTSD.  

A VA progress note in June 1995, showed that the veteran 
reported that he escaped from his POW camp by hiding in a 
flowerbed.  After he returned to his unit, he moved back to 
the front lines again.  

A response from the National Personal Records Center (NPRC) 
in January 1997, was to the effect that they were unable to 
verify the veteran's claimed POW status.  In order to search 
additional sources, the veteran would have to provide more 
detailed information.  

In September 1998 and November 2000, the veteran provided 
additional stressor information concerning his military 
experiences.  He reported being on a secret mission with two 
others, including a female photographer, and said that they 
were captured when she was taking pictures.  They were 
marched into a POW camp and tortured with rats.  After two 
months, he escaped on August 13, 1953 and attempted to return 
to his unit, but they had moved and when he tried to find 
them he ran into direct fire.  Interestingly, service medical 
records reflect that the veteran was given eye examinations 
on August 4 and August 10, 1953, during a time he claims to 
have been a POW.  

Based on the evidence provided by the veteran, the RO 
requested verification of the claimed incidents through the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).  A response from that organization in January 
2003 was to the effect that the veteran was not listed on the 
casualty database for POW/missing in action status.  The 
report also noted that records pertaining to two other units 
to which the veteran was assigned during his overseas 
assignment showed that they had not been involved in combat 
action and no U.S. soldiers were wounded or missing in action 
or in POW status.  

In a statement received in April 2004, the veteran reported 
that he was a driver in Korea and drove a very large number 
of distinguished military personnel.  He said he was wounded 
by enemy fire in his forehead and bullet through his right 
ankle which fractured the ankle and Achilles tendon.  Despite 
his injuries, he continued to assist the evacuation of 
civilians from the front lines while under fire.  He made no 
mention of being a POW.  

In another statement received in April 2004, the veteran 
reported that he and two other people were selected to go on 
a secret mission to find out what the Chinese were up to, and 
that they were told not to tell anyone about the mission.  
They were capture by the Chinese when the women on the 
mission stopped to take pictures of a compound.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Analysis

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. 
App. at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of a diagnosis of PTSD offered by a VA practicum 
student and a psychologist, and the veteran's assertions that 
he was exposed to numerous stressors in service.  However, 
the diagnoses were based entirely on the veteran's self-
described history of events in service, and not on any 
independently verifiable evidence, including the service 
medical records and service personnel records.  The health 
care providers did not offer any discussion or analysis for 
their conclusions other than by way of reference to the 
veteran's description of symptoms.  The first diagnosis of 
PTSD was offered by a practicum student in July 1994.  The 
evidence shows that student conducted psychological tests and 
concluded that the veteran suffered from severe symptoms of 
PTSD.  Although the report was signed by the director of 
training, there is nothing in the report that suggest that he 
ever evaluated the veteran or even reviewed the test results.  
In fact, in a subsequent progress note in July 1994, the 
student indicated that it was she who concluded that the 
veteran had PTSD.  

The only stressors that the veteran provided with any degree 
of specificity were his participation in a "secret mission" 
and having been shot in the right ankle and forehead.  As to 
the claimed gunshot injuries, the veteran did not provide any 
detailed information as to the date, place, or circumstances 
surrounding the injuries, and said only that his ankle was 
fractured by the gunshot wound.  The service medical records 
do not show that the veteran was treated for any type of 
gunshot wound.  He was seen for a probable strain of the 
right Achilles heel in September 1952, but x-rays studies 
showed no evidence of a fracture.  He was also seen for a 
laceration over his left eye after he fell against a 
footlocker while fooling around with a friend in January 
1953.  However, the service medical records showed no 
complaints or treatment for any type of combat injury.  
Despite having been ask to provide more detailed information 
on several occasions, the veteran has never provided any 
specific information concerning the claimed combat injuries.  
Furthermore, his testimony that he was awarded two Purple 
Hearts for combat injuries is contradicted by his service 
records.  

As to his claim of having been captured by the Chinese, the 
Board notes that he reported on several occasions that he was 
a POW for two months.  In November 2000, he stated that he 
escaped on August 13, 1953.  His assertions concerning this 
event are inconsistent with the objective evidence of record 
which showed that he was treated for medical problems on 
several occasions in early August 1953, during the time that 
he claims to have been a POW.  Moreover, the service records 
show that the veteran was not the caliber of soldier who 
would be selected for any type special duty, particularly one 
that required some degree of expertise in covert actions.  
The testimony from several supervisors at the Special Court 
Martial in 1954 described him as a sloppy, disrespectful 
soldier who did everything he could to avoid any type of 
work.  He could not be trusted to complete any task and 
feigned ignorance or simply walked away from what ever job he 
was assigned to, often winding up at the snack bar or the 
service club.  It is significant to note that some of those 
who testified had known the veteran since as early as July 4, 
1953, and had observed his conduct for several months.  The 
Board finds that the totality of the evidence clearly 
contradicts the veteran's claim that he was a POW for two 
months prior to his escape in mid-August 1953.  

The veteran's claim that he was a POW is just one of many 
inconsistencies in the various assertions he has made during 
the course of this appeal that raises serious questions as to 
his credibility.  Other inconsistencies include statements 
that he joined the Army when he was 17 years old (DD 214 
shows he was 18 1/2), that he was in combat for one year (May 
1994 Psychological test), and that he was sent back to the 
"front lines" after he returned to his unit following his 
POW status.  

The overwhelming evidence of record clearly shows that the 
veteran was not a POW, nor was he ever in combat.  There is 
nothing in the record to support his claim of having been 
selected for a secret mission.  On the contrary, the evidence 
shows an individual who not only disrespected authority, but 
took no pride in himself or in his work and refused to 
complete the duties he was assigned.  To believe that, as a 
soldier who could not even perform routine maintenance on any 
of the vehicles he was assigned to, would be selected to go 
on a secret mission behind enemy lines with a female 
photographer is absurd and unsubstantiated by any objective 
evidence.  The fact that there is objective evidence which 
contradicts his claim of having been a POW in the summer of 
1953 renders his testimony on this matter patently 
incredible.  Likewise, his testimony that he was awarded two 
Purple Hearts is without merit.  The service records do not 
reflect any awards or citations for valor, nor do his service 
medical records reflect treatment for any injuries consistent 
with a gunshot injury.  Since the veteran's claimed stressors 
are totally inconsistent with official military records, any 
diagnosis based on those stressors is unreliable and of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Similarly, the veteran's lay testimony regarding his 
claimed stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

The Board finds that the veteran's assignment as a driver in 
a construction battalion and his lack of motivation to 
complete any task assigned makes it unlikely that he would be 
selected for a secret mission.  Likewise, his allegations of 
combat service are not consistent with the circumstances or 
conditions of his service or of any of the units he was 
assigned in Korea.  Overall, the Board finds that the veteran 
was not in combat or a POW, and that his assertions 
concerning the claimed stressors are not credible.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


